Citation Nr: 1623076	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of a left shoulder injury.

2. Entitlement to nonservice-connected pension.

3. Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service with the U.S. Army from March to September 1986 with additional service with the Army National Guard, including a period of active duty for training on November 3, 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to an increased initial evaluation for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic left shoulder disability, other than fibromyalgia, at any point during the appeal period.

2. Service connection for fibromyalgia has been awarded at the 40 percent rate throughout the appeal period; the appellant's income exceeds the maximum allowable for receipt of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for entitlement to nonservice-connected pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, there has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims service connection for residuals of a left shoulder injury as a result of a fall incurred during a period of active duty for training.  Significantly, however, the current, competent evidence of record indicates the Veteran does not suffer from any chronic residual of a left shoulder injury.  The report of June 2012 VA examination, with April 2014 addendum, specifically determined the Veteran does not suffer from a left shoulder disability other than fibromyalgia, for which service connection has previously been established.  

The Veteran has not identified any competent medical records which may support a current diagnosis of a chronic left shoulder disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the evidence supports the Veteran's assertion that she was injured after a fall during a period of active duty for training, such an injury is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim). 

As a final note, the Board acknowledges that October 2006 radiological testing noted mild degenerative changes at the acromioclavicular joint and some mild tendinopathy of the supraspinatus tendon.  Based on this testing, the Veteran's private physician rendered the diagnosis of fibromyalgia, and did not determine the Veteran then suffered from any other left shoulder condition.  Also, as noted above, the June 2012 VA examination with April 2014 addendum found no other shoulder disability based on separate radiological testing.  As such, the October 2006 test results does not support a finding that the Veteran was diagnosed with a chronic left shoulder disability just before, or during, the current appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claim for service connection for residuals of a left shoulder injury must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).

Nonservice-Connected Pension

Improved (nonservice-connected) pension is a benefit payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  To qualify for nonservice-connected pension, the Veteran's income must not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  As noted above, service connection has been awarded at the 40 percent rate throughout the appeal period.  These benefits, when combined with the Veteran's other reported income, exceed the MAPR; therefore, entitlement to nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for a left shoulder disability is denied.

Entitlement to nonservice-connected pension is denied.




REMAND

A May 2014 rating decision awarded service connection for fibromyalgia and assigned an initial 40 percent evaluation for the disability.  Notification of this decision was provided to the Veteran in July 2014.  The appellant's then-representative submitted a valid notice of disagreement (NOD) with respect to the initial evaluation in August 2014 . The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses her NOD as it pertains to the initial evaluation assigned to her service-connected fibromyalgia.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that she must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


